ORDER

Upon consideration of the Joint Petition for Indefinite Suspension by Consent filed herein pursuant to Maryland Rule 16-772, it is this 7th day of December, 2004,
ORDERED, by the Court of Appeals of Maryland, that Walter D. McQuie, III be, and is hereby, indefinitely suspended by consent from the further practice of law in the State of Maryland; and it is further,
ORDERED, that the Clerk of this Court shall strike the name of Walter D. McQuie, III from the register of attorneys in this Court, and pursuant to Maryland Rule 16 — 772(d) shall certify that to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.